Citation Nr: 0326324	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 2000 
for payment of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  
The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which granted DIC to the 
appellant, with payment effective from January 1, 2000.  She 
appealed this decision, seeking an earlier effective date.  

In February 2002, the Board issued a decision which denied 
the claim.  The appellant then appealed to the United States 
Court of Appeals for Veterans Claim (Court).  In a January 
2003 motion, the VA Secretary requested the Court to vacate 
and remand the Board decision in order for the Board to 
further address certain matters.  In March 2003, the Court 
issued an order granting the motion.


FINDINGS OF FACT

1.  The veteran was discharged from service in May 1968; he 
died in June 1988 of non-service-connected illness; and from 
the time of service until his death (about 20 years) he 
received total compensation benefits for service-connected 
disabilities.

2.  The veteran and the appellant were married in September 
1986 (more than 1 year but less than 2 years before his 
death).  There were no children born of their marriage.

3.  The appellant's original claim for DIC, under the law 
providing for such benefits when a veteran had a total 
compensation rating for at least 10 years preceding death 
(the law was then numbered 38 U.S.C. § 410(b), was later 
renumbered § 418, and is currently numbered § 1318) was 
denied by the RO in August 1988, based on the fact that she 
did not meet the requirement of then-existing law that she be 
married to the veteran for a minimum of 2 years.  The 
appellant did not appeal this decision.

4.  The law and regulation on the length of marriage for a 
surviving spouse to qualify for DIC on this basis was 
changed, effective December 18, 1989, to require that the 
spouse be married to the veteran for at least 1 year.

5.  The appellant submitted an application to reopen her 
claim for DIC under 38 U.S.C. § 1318 on December 11, 2000.

6.  The RO subsequently awarded the appellant DIC under 
38 U.S.C. § 1318, with payment effective January 1, 2000. 


CONCLUSION OF LAW

The appellant's award of DIC under 38 U.S.C.A. § 1318 is 
properly effective as of December 11, 1999, based on 
liberalizing law and regulation, and payment pursuant to the 
award is properly effective as of January 1, 2000.  
38 U.S.C.A. §§ 5110(g), 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.114 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Court remand

The VA Secretary's January 2003 motion to the Court, and the 
March 2003 Court order, require that the Board further 
address whether there has been VA compliance with certain 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The provisions involved are those found in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which require 
that the VA notify a claimant of the information and evidence 
necessary to substantiate the claim, including what portion 
the claimant is to provide and what portion the VA is to 
provide.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the outcome of the present case turns on the law, 
and not the evidence.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  It is not claimed by the veteran's widow that there 
is missing evidence in this case and that obtaining it would 
substantiate her claim.  In her December 2000 reopened claim 
for DIC, she acknowledged that a 1988 RO decision denied her 
earlier DIC claim because she had not been married to the 
veteran for 2 years as then required by law; she said she had 
heard that the law had since been changed to require only 
marriage for 1 year; and thus she asked that the question of 
her entitlement be reviewed under the new law.  Her argument 
that she should now be given an earlier effective date for 
payment of DIC is that the VA should have told her earlier of 
the change in law so that she could have reapplied earlier.  
See her December 2000 reopened claim, her August 2001 notice 
of disagreement and substantive appeal, her October 2001 RO 
hearing testimony, her December 2001 statement (saying there 
was no more evidence to submit), and her December 2002 
informal brief to the Court.  She makes no allegation, nor 
does the file in any way suggest, that there is some missing 
item of evidence, the securing of which would change the 
result.  

The Court has indicated that the notice and duty to assist 
provisions of the VCAA are inapplicable where the law, and 
not the evidence, is dispositive of a claim.  See Mason v. 
Principi, 16 Vet.App. 129 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  
Moreover, such VCAA provisions are inapplicable where factual 
development has been such that no reasonable possibility 
exists that any further assistance would aid the claimant in 
substantiating the claim.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  In the instant case, all pertinent 
evidence is already on file, and the outcome of the claim 
turns on interpretation of the law.  Sending additional VA 
notice to the claimant (concerning what information and 
evidence is necessary to substantiate the claim, including 
what portion is to be obtained by her or what portion by the 
VA) would be a meaningless and futile gesture.  Even assuming 
such notice is required by the law under the circumstances of 
the present case, adequate notice is set forth in such items 
as VA correspondence, the statement of the case, the RO 
hearing transcript, the supplemental statement of the case, 
and the now-vacated Board decision.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; 

II.  Merits of claim

The veteran had active service from May 1965 to May 1968.  
From the time of his service discharge until his death, about 
20 years later, he received total compensation benefits based 
on service-connected disabilities.  

The veteran and the appellant were married in September 1986, 
which is more than 1 year but less than 2 years before he 
died.  There were no children born of their marriage.  

The veteran died in June 1988 from a non-service-connected 
disease.  

The appellant filed her original claim for DIC in June 1988.

In a July 1988 decision, the RO denied service connection for 
the cause of the veteran's death.  The RO also found that 
there was basic eligibility for DIC (for otherwise qualified 
claimants) under 38 U.S.C. § 410(b), which provided for 
payment of DIC, in the same manner as if death were service 
connected, when a veteran had received total service-
connected disability compensation for a period of 10 years or 
more immediately preceding his death.  The Board notes that 
this DIC law was later renumbered 38 U.S.C. § 418, and is 
currently numbered 38 U.S.C. § 1318.  In an August 1988 
decision, the RO denied the appellant's claim for DIC under 
this law, finding that she did not meet the law's requirement 
that she had to be married to the veteran for at least 2 
years preceding his death.  See 38 C.F.R. § 3.54(c)(2) 
(1988).

The appellant did not appeal the August 1988 RO decision, and 
it became final.  38 U.S.C.A. § 7105.

The law and regulation on the length of marriage for a 
surviving spouse to qualify for DIC under this law (which is 
currently numbered 38 U.S.C.A. § 1318) was changed, effective 
December 18, 1989, reducing the period of time that the 
spouse had to be married to the veteran from 2 years to only 
1 year.  See Pub. L. 101-237 (December 18, 1989); 38 C.F.R. 
§ 3.54(c)(2) (1991), change effective December 18, 1989, 56 
Fed. Reg. 5756 (1991).

On December 11, 2000, the RO received the appellant's 
application to reopen her claim for DIC under 38 U.S.C.A. 
§ 1318.

In June 2001, the RO approved the appellant's claim for DIC 
under 38 U.S.C.A. § 1318, based upon the 1989 change in the 
law which reduced the 2-year marriage period to 1 year.  The 
RO, noting that the award was based on a liberalizing change 
in law or VA issue, made the award effective one year prior 
to the December 11, 2000 claim (i.e., December 11, 1999), 
with payment pursuant to the award effective with the start 
of the following month, January 1, 2000.

In written statements, and in testimony at an October 2001 RO 
hearing, the appellant contended that her DIC should be paid 
from an even earlier date.  She faults the VA for not earlier 
informing her of the 1989 change in law which rendered her 
eligible for DIC, and she notes that if she had been so 
informed she could have reapplied for benefits earlier.

According to the law, unless specifically provided otherwise, 
the effective date of an award of DIC based on a claim 
reopened after a final disallowance will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  Under this provision, the effective date 
assigned for the award of DIC in this case could be no 
earlier than December 11, 2000, because that was the date 
that the RO received the appellant's application to reopen 
her claim for DIC.

However, other legal authority provides an exception to the 
general rule on effective dates for awards.  This legal 
authority provides that where DIC is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the 
liberalizing law or administrative issue, although in no 
event shall such award be retroactive for more than 1 year 
from the date of application therefor.  If the claim is 
reviewed at the request of a claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g), 38 C.F.R. 
§ 3.114.

Given that the appellant's DIC was awarded based on an 
intervening liberalizing law and regulation (reducing the 
marriage length requirement to 1 year, thereby qualifying her 
for the benefit), the effective date rule of 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114 permits her DIC award to be 
effective from December 11, 1999, which is one year prior to 
her December 11, 2000 claim.  In accordance with 38 U.S.C.A. 
§ 5111 and 38 C.F.R. § 3.31, the commencement of the period 
of payment, pursuant to the award which was effective 
December 11, 1999, is delayed until the start of the 
following month, i.e., first payment is properly effective as 
of January 1, 2000.

The appellant asserts that she should be awarded an earlier 
effective date based upon the RO's failure to notify her of 
her potential entitlement to DIC following the change in the 
law.  However, the VA is not obligated to notify claimants of 
changes in the law which may be beneficial to them unless 
there is a specific provision requiring such in the 
liberalizing law.  Lyman v. Brown, 5 Vet. App. 194 (1993).  
The VA was not obligated to inform the appellant of the 
change in law in the instant case, and her failure to earlier 
learn of the change in law is not a basis for an earlier 
effective date for DIC.

The Board concludes that the RO assigned the correct 
effective date for payment of DIC in this case.  The relevant 
facts are not in dispute, and the law, not the evidence, is 
dispositive of the outcome of this case. As a matter of law, 
there is no entitlement to an earlier effective date for 
payment of DIC benefits, and the appellant's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for payment of DIC is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



